Citation Nr: 1425643	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In June 2012, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript is of record.

Review of the Virtual VA electronic folder includes updated VA treatment records and September 2013 VA knee and muscle examination reports.  


FINDINGS OF FACT

1.  The Veteran filed the current claim on May 31, 2007. 

2.  As of May 31, 2007, the Veteran was in receipt of a temporary total disability rating.  

3.  Beginning July 1, 2007, the Veteran's service-connected left knee arthritis was rated as 60 percent disabling, and his painful left knee scar was rated as 10 percent disabling.  His overall disability rating was 60 percent.  

4.  Beginning April 30, 2010, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), which was assigned a 30 percent disability rating; his overall combined rating increased to 80 percent.  

5.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities render him incapable of gainful employment consistent with his educational background and occupational experience.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance are not necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The current TDIU claim dates to May 31, 2007.  On that date, the Veteran was in receipt of a total rating for convalescence status post left knee replacement.  Beginning July 1, 2007, he was service-connected for left knee arthritis, rated as 60 percent disabling, and painful left knee scar, rated as 10 percent disabling.  His overall rating was 60 percent.  Beginning April 30, 2010, the Veteran was awarded service connection for PTSD, evaluated as 30 percent disabling; this increased his overall combined rating to 80 percent.  The Veteran thus meets the schedular TDIU criteria from the beginning of the claim period.  38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

Here, the Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  He has reported that he has a high school education and occupational experience as a laborer.  He has not been gainfully employed throughout entire claims period.  The question is thus whether his service connected disabilities preclude gainful employment consistent with his educational and occupational background.  38 C.F.R. § 4.16(a).

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities-in particular, his left knee and psychiatric disorders-on his ability to maintain employment.  In that connection, the Board first acknowledges that the evidence weighing against the claim includes a June 1987 Social Security Administration (SSA) disability determination identifying a non-service-connected low back disability as the primary diagnosis.  Notably, however, depression is listed as a secondary SSA disabling diagnosis.  In addition, July and August 2011 VA examiners opined in their examination reports that the Veteran is capable of sedentary employment.  The Veteran has also stated to VA on multiple occasions, including at his June 2012 hearing, that he is unable to work due to his service-connected left knee disabilities.  Additionally, in support of his claim, the Veteran has submitted several statements from his private treating physician, dated in July 2007, February 2009, April 2009, and November 2010.  In these statements, the physician affirms that he has been treating the Veteran for his left knee and psychiatric disabilities and believes the Veteran is incapable of gainful employment due to such disabilities.  However, the physician does not provide an additional rationale in support of his conclusion.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In so finding, the Board acknowledges that the August 2011 VA opinion finds the Veteran capable of engaging in sedentary employment.  However, as noted above, the Veteran has a high-school education and spent his employment working in a job requiring physical labor.  The evidence does not suggest that he has any training or employment history that would render him capable of performing sedentary work.  Further, the Board finds that, by inference, the August 2011 VA medical opinion affirms that the Veteran is not capable of physical labor due to his service-connected left knee disabilities.  In addition, although the private physician's opinions concerning the Veteran's unemployability are conclusory, the Board acknowledges that he is the Veteran's treating physician and would thus presumably have a more complete understanding of the Veteran's occupational impairment from his left knee and psychiatric disabilities.  The Board thus concludes that the opinions from the private physician at least arguably support the finding that the Veteran's service-connected left knee disabilities preclude physical labor.  

In summary, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's service connected left knee disabilities preclude physical labor, and the evidence of record establishes that his occupational and educational background is limited to physical labor.  Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude the Veteran from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that these service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


